                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII



CLYDE IGARASHI, MICHELLE                  CIVIL NO. 19-00083 JAO-KJM
IGARASHI, and others similarly situated
named herein as DOES 10 through 1000,     ORDER GRANTING
inclusive                                 DEFENDANTS’ MOTIONS TO
                                          DISMISS
                  Plaintiffs,

      vs.
DEUTSCHE BANK NATIONAL
TRUST COMPANY, et al.,
                  Defendants.



      ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS

     Presently before the Court are Defendant CIT Bank, N.A.’s (“CIT”)1 and

Defendant Deutsche Bank National Trust Company as Trustee for Harborview

Mortgage Loan Trust 2006-14’s (“Deutsche Bank”) Motions to Dismiss, ECF Nos.

18 and 29.2 For the reasons discussed below, the motions are GRANTED.




1
 CIT was formerly known as OneWest Bank.
2
 ECF 29 was brought by Deutsche Bank along with Mortgage Electronic
Registration Systems, Inc.; Merscorp; Homeward Residential Inc.; Ocwen Loan
Servicing, LLC; Ocwen Financial Corporation; and Ocwen Mortgage Servicing,
Inc.
                              I.     BACKGROUND

      A.     The Complaint

      Plaintiffs’ 59-page Complaint offers few relevant facts. As discussed more

fully below, the Complaint does not provide a “short and plain statement of the

claim,” and does not identify the allegations in a “concise” and “direct” manner.

Fed. R. Civ. P. 8. Tediously lengthy and containing drawn-out sections asserting

argumentative conclusions about Defendants, the Complaint does not expressly

and clearly identify the factual conduct that forms the basis for the claims. Nor

does the Complaint clearly identify the claims Plaintiffs assert, or even which

Defendants’ conduct gives rise to the claims. Further, most of the Complaint is

irrelevant. See, e.g., Pls.’ Compl., ECF No. 1 (“Complaint”) ¶¶ 62–71.

      Putting aside the irrelevant allegations, it appears that in 2006 Plaintiffs

received a mortgage from IndyMac Bank to purchase their home. Id. ¶ 131. In

2013, Ocwen began servicing the loan Id. ¶ 134. At some point, Plaintiffs fell

behind on their mortgage payments, but in April 2015, Plaintiffs paid Ocwen

$43,980 to bring their mortgage payments up to date. Id. ¶ 137. In June 2015,

Deutsche Bank brought a foreclosure action against Plaintiffs, but dropped the

foreclosure action a few months later. Id. ¶ 143. Then in April 2017, Deutsche

Bank filed another foreclosure action against Plaintiffs, which is currently pending

in state court. Id. ¶ 144.


                                          2
      The Complaint appears to allege that Defendants engaged in a series of

fraudulent or illegal transfers of the mortgage, and that Deutsche Bank is not

legally entitled to foreclose on Plaintiffs’ home. Id. The Complaint asserts that

various Defendants “file[d] false documents,” id. ¶ 147, failed to notify the

Plaintiffs in writing that their loan was sold or transferred, id. ¶¶ 177, 182, 194,

failed to deal with Plaintiffs in good faith, id. ¶ 183, failed to properly account for

mortgage payments made by Plaintiffs, id. ¶¶ 146–147, and made false statements

in a certain Prospectus that violated securities laws, id. ¶ 213.

      The Complaint asserts ten causes of action: Count 1 asserts negligence;

Count 2 asserts fraud; Count 3 alleges a claim for “Cancellation of a Voidable

Contract under Rev & Tax Code §§ 23304.1, 23305A and Violation of Hawaii

Code Title 23 Corporation and Partnerships 414 Hawaii Business Corporation

Act.”; Count 4 seeks an order cancelling the allegedly invalid assignment of the

deed of trust; Count 5 asserts wrongful foreclosure, which includes a claim under

the Real Estate Settlement Procedures ACT (“RESPA”) for failing to notify

Plaintiffs of a transfer of the servicing rights of Plaintiffs’ mortgage; Count 6

alleges breach of the implied covenant of good faith and fair dealing; Count 7

asserts unjust enrichment; Count 8 asserts claims under the Truth in Lending Act

(“TILA”), the Hawai‘i Debt Collection Practices Act, the Hawai‘i Unfair and

Deceptive Acts or Practices Act, and the Hawai‘i Uniform Deceptive Trade


                                           3
Practices Act; Count 9 seeks quiet title to Plaintiffs’ home; Count 10 alleges

“Negligent Representation” under 33 U.S.C. § 931, and for a violation of the

Securities Act of 1933. Id. at 41–57. Several of the causes of action allege more

than one ground for relief. See, e.g., id. ¶¶ 189–201 (eighth cause of action asserts

both Hawai‘i statutory violations as well as a violation of TILA). It is unclear

which causes of action Plaintiffs assert against which Defendants, because the

Complaint attributes many of the factual allegations to all Defendants generally.

For example, although Plaintiffs assert their Tenth Cause of Action against only

“Foreclosing Defendant Ha[r]borview Mortgage Loan Trust 2006-14,” id. at 55,

that count alleges behavior committed by the “Foreclosing Defendants” and

IndyMac. See id. ¶¶ 207–208.

      Plaintiffs’ Complaint also vaguely raises numerous claims without any

specific allegations. The Complaint asserts that the action “is brought to redress

statutory violations” under numerous federal statutes, including the Racketeer

Influenced and Corrupt Organizations Act, Mail and Wire Fraud statutes, the Fair

Credit Reporting Act, the Fair Debt Collection Practices Act, the Home Ownership

Equity Protection Act, and the Fair Credit Billing Act. Id. at 2. But Plaintiffs do

not mention these statutes anywhere else in the Complaint and do not assert them

within their ten specified causes of action. At the hearing, Plaintiffs conceded that




                                          4
their only federal claims are pursuant to RESPA, TILA, the Securities Act of 1933,

and the Fair Debt Collection Practices Act (“FDCPA”).

      B.     Procedural History

      Plaintiffs brought this action on February 14, 2019. Defendant CIT Bank

filed its motion to dismiss on March 13, 2019, arguing that the Complaint fails to

meet the minimum pleading standards and that the Complaint fails to state a claim

upon which relief can be granted. ECF No. 18. The remaining Defendants filed a

joint motion to dismiss on March 27, 2019, also arguing that the Complaint fails to

meet the minimum pleading standards and that the Complaint fails to state a claim

upon which relief can be granted. ECF No. 29. Plaintiffs filed their opposition to

both motions on May 24, 2019. ECF Nos. 41, 42. Defendants filed replies on May

31, 2019. ECF Nos. 45, 46.

                             II.   LEGAL ANALYSIS

      A.     Rule 12(b)(6)

      Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal of a complaint

that fails “to state a claim upon which relief can be granted.” Fed. R. Civ. P.

12(b)(6). “On a motion to dismiss, the court accepts the facts alleged in the

complaint as true.” UMG Recordings, Inc. v. Shelter Capital Partners LLC, 718

F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica Police Dep’t, 901

F.2d 696, 699 (9th Cir. 1988)). But conclusory allegations of law, unwarranted


                                          5
deductions of fact, and unreasonable inferences are insufficient to defeat a motion

to dismiss. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001);

Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228

F.3d 1043, 1049 (9th Cir. 2000).

                                III.   DISCUSSION

      A.     Compliance with Pleading Requirements

      Both motions to dismiss assert that the Complaint fails to comply with the

requirements of Federal Rule of Civil Procedure 8, by failing to sufficiently

identify the claims asserted, failing to sufficiently identify which Defendants each

claim is asserted against, and failing to provide adequate notice of the factual

allegations giving rise to each claim. ECF No. 18 at 14–15; ECF No. 29 at 6. The

Court agrees.

      Pursuant to Rule 8, complaints must include a “short and plain statement of

the claim,” Fed. R. Civ. P. 8(a)(2), and “each allegation must be simple, concise,

and direct.” Fed. R. Civ. P. 8(d)(1). The purpose of Rule 8 is at least in part to

“give the defendant[s] fair notice of what the plaintiff’s claim is and the grounds

upon which it rests.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002).

Courts have found that complaints run astray of this purpose when they fail to

concisely, directly, and clearly identify: the claims asserted, each defendant the

claims are asserted against, and the specific factual allegations that give rise to


                                           6
each claim. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1179–80 (9th Cir. 1996);

Sasaki v. Inch, 18-cv-00270-DKW-KJM, 2019 WL 2094428, at *2, 2019 U.S.

Dist. LEXIS 80590 (D. Haw. May 13, 2019); Flores v. EMC Mortg. Co., 997 F.

Supp. 2d 1088, 1103 (E.D. Cal. 2014).

      Similarly, a complaint may also violate Rule 8 where it includes so much

irrelevant, redundant or confusing information that “its true substance, if any, is

well disguised.” Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1131

(9th Cir. 2008). The Ninth Circuit has explained why requiring concise and direct

allegations in a complaint is so important, and the troubles that befall litigants and

courts if claims proceed on inadequately pled complaints:

          Prolix, confusing complaints such as the ones plaintiffs filed in this
      case impose unfair burdens on litigants and judges. As a practical
      matter, the judge and opposing counsel, in order to perform their
      responsibilities, cannot use a complaint such as the one plaintiffs filed,
      and must prepare outlines to determine who is being sued for what.
      Defendants are then put at risk that their outline differs from the
      judge’s, that plaintiffs will surprise them with something new at trial
      which they reasonably did not understand to be in the case at all, and
      that res judicata effects of settlement or judgment will be different
      from what they reasonably expected. . . . The judge wastes half a day
      in chambers preparing the “short and plain statement” which Rule 8
      obligated plaintiffs to submit. He [or she] then must manage the
      litigation without knowing what claims are made against whom. This
      leads to discovery disputes and lengthy trials, prejudicing litigants in
      other case[s] who follow the rules, as well as defendants in the case in
      which the prolix pleading is filed.

McHenry, 84 F.3d at 1179–80.



                                           7
       Complaints that fail to meet Rule 8’s pleading requirements are subject to

dismissal at the discretion of the Court. Renshaw v. Renshaw, 153 F.2d 310, 310–

11 (D.C. Cir. 1946). But unless “it is absolutely clear that no amendment can cure

the defect, . . . a pro se litigant is entitled to notice of the complaint’s deficiencies

and an opportunity to amend prior to dismissal of the action.” Lucas v. Dep’t of

Corr., 66 F.3d 245, 248 (9th Cir. 1995). Further, because Plaintiffs proceed pro se

here, the Court must construe their complaint liberally and “afford the petitioner

the benefit of any doubt.” Fifer v. U.S., 649 F. App’x 426, 428 (9th Cir. 2016)

(quoting Wilhelm v. Rotman, 680 F.3d 1113, 1121, 1123 (9th Cir. 2012).

       Just as in McHenry, the Complaint here amounts largely to

“storytelling” and “griping.” 84 F.3d at 1176. And the Complaint asserts

nearly all the claims against all Defendants without tying specific allegations

of specific Defendants to the specific claims alleged.3

       For these reasons, except as otherwise noted, the Court DISMISSES

the Complaint WITH LEAVE TO AMEND. In any amended complaint

filed, Plaintiffs must address the deficiencies described below. See Noll v.

Carlson, 809 F.2d 1446, 1449 (9th Cir. 1987) (requiring district courts to




3
 Moreover, fraud allegations require heightened particularity under Federal Rule
of Civil Procedure 9(b). See, e.g., Swartz v. KPMG LLP, 476 F.3d 756, 764–65
(9th Cir. 2007).
                                             8
explain to pro se litigants the deficiencies in their complaint so that they may

use the opportunity to amend effectively).

      First, Plaintiffs should not identify claims they do not wish to assert.

On page two of the Complaint, Plaintiffs state that their action “is brought to

redress statutory violations” under a wide range of federal statutes, including

the Racketeer Influenced and Corrupt Organizations Act, Mail and Wire

Fraud statutes, the Truth-in-Lending Act, the Fair Credit Reporting Act, the

Fair Debt Collection Practices Act, the Home Ownership Equity Protection

Act, and the Fair Credit Billing Act. Compl. at 2. At the hearing, however,

Plaintiffs stated that they only intend to assert federal claims under RESPA,

TILA, the Securities Act of 1933, and the FDCPA.

      Second, Plaintiffs must adequately identify which claims are alleged

against which Defendants. The Complaint alleges Counts 1 through 8

against the “Foreclosing Defendants,” which the Complaint defines as all

Defendants. Compl. at 4, 41–51. The Complaint attributes many of the

factual allegations to the “Foreclosing Defendants” generally, without

specifying what conduct of each Defendant forms the basis for which

claims. See, e.g., Compl. ¶¶ 150–156.

      Third, Plaintiffs must adequately specify the factual allegations

supporting each claim. The Complaint makes broad and sweeping


                                          9
generalizations but does little to allege specific facts, committed by specific

Defendants. For example, Plaintiffs’ fraud claim (Count 4) asserts that

“Foreclosing Defendants concealed material facts known to them but not to

Plaintiffs regarding payments, notices, assignments, transfers, late fees and

charges with the intent to defraud plaintiffs.” Compl. at 43. But Plaintiffs

must specify with particularity what material facts were concealed, by

whom, and the “circumstances constituting fraud.” Fed. R. Civ. P. 9(b).

      Lastly, Plaintiffs should exclude irrelevant information. Most of the

Complaint is irrelevant background information that is immaterial to the

claims Plaintiffs assert. The Complaint attempts to recount a pervasive

fraud perpetrated by the mortgage and foreclosure industry for over a

decade, but it is unclear how these general allegations relate to Plaintiffs’

claims in this case.4 See Compl. at 5–38. By including so much general and

irrelevant information, it is difficult for the Court to decipher the actual

specific allegations that form the basis for the claims. If Plaintiffs elect to


4
  Plaintiffs copied portions of their Complaint from other sources available online.
For example, paragraphs 13 to 122 are largely identical to a complaint filed in
2011 in the Middle District of Tennessee. See Complaint For Ex Parte Application
for Temporary Restraining Order at 4–30, Collins v. Mortg. Elec. Registration Sys.,
Inc., No. 3:11-cv-00264 (M.D. Tenn. March 22, 2011), ECF No. 1; see also Neil
Garfield, LIVINGLIES GARFIELD FIRM, Why Securitisation is Illegal Under U.S. And
Common Law, March 15, 2010, available at https://livinglies.me/tag/true-sale/
(containing identical language to paragraphs 123 through 125 of the Complaint).
The copied portions appear to be irrelevant to Plaintiffs’ claims.
                                           10
file an amended complaint, it should not contain information irrelevant to

the claims asserted.

      B.     Standing Under the Securities Act of 1933 (Count 10)

      Plaintiffs’ Securities Act claim (Count 10), alleges that the Defendants made

misrepresentations in violation of 15 U.S.C. § 77k and 77l. See Compl. ¶¶ 206–

217. Defendants move to dismiss the Securities Act claims on the grounds that

Plaintiffs did not purchase a security and thus have no standing to sue. The Court

agrees.

      “Section 11 of the Securities Act of 1933, 15 U.S.C. § 77k, provides a cause

of action to any person who buys a security issued under a materially false or

misleading registration statement.” In re Century Aluminum Co. Sec. Litig., 729

F.3d 1104, 1106 (9th Cir. 2013). Thus, parties that never purchased the

misrepresented security have no standing to sue under § 77k. See, e.g., In re

Countrywide Financial Corp. Sec. Litig., 588 F.Supp.2d 1132, 1164 (C.D. Cal.

2008); see also Hertzberg v. Dignity Partners, Inc., 191 F.3d 1076, 1080–81 (9th

Cir. 1999). The same is true under 15 U.S.C. § 77l. See Smolen v. Deloitte,

Haskins & Sells, 921 F.2d 959 at 965 (9th Cir. 1990). Here, Plaintiffs have not

alleged that they purchased any security, see Compl. ¶¶ 206–217, and conceded as

much at the hearing. Plaintiffs therefore do not have standing to sue under the

Securities Act.


                                        11
      In the Opposition, Plaintiffs appear to argue that because they may bring a

RICO claim based on Defendants’ “unlawful securitization process,” their

Securities Act Claim also prevails. See ECF No. 42 at 19–20. But Plaintiffs have

only brought a Securities Act claim, not a RICO claim, and their argument does

not address Securities Act standing requirements.

      The Court therefore DISMISSES Plaintiffs’ Securities Act claim (Count

10), WITH PREJUDICE.

      C.    Plaintiffs’ “Negligent Representation” Claim (Count 10)

      Plaintiffs also assert in Count 10 a “Negligent Representation” claim under

33 U.S.C. § 931. Compl. at 55. During the hearing, however, Plaintiffs stated that

they only bring federal claims under RESPA, TILA, the Securities Act of 1933,

and the FDCPA. In any event, 33 U.S.C. § 931 is part of the Longshore and

Harbor Workers’ Compensation Act and provides penalties for willful

misrepresentations to obtain “a benefit or payment under [the Longshore and

Harbor Workers’ Compensation Act].” 33 U.S.C. § 931(a)(1). The claim is

frivolous for obvious reasons: this case has nothing to do with admiralty law or

workers’ compensation for longshoreman and harbor workers. The Court therefore

DISMISSES the “Negligent Representation” claim (Count 10) WITH

PREJUDICE.




                                        12
      D.     Statute of Limitations

            i.      RESPA Claim (Count 5)

      Plaintiffs’ RESPA claim (Count 5), appears to rest on a violation of 12

U.S.C. § 2605, which requires mortgage servicers to notify borrowers of a

servicing transfer. See Compl. ¶ 178 (citing to RESPA regulations on service

transfer notice under 12 C.F.R. § 1024.33(b)(1)). Under 12 C.F.R. §

1024.33(b)(1), mortgage servicers “shall provide to the borrower a notice of

transfer for any assignment, sale or transfer of the servicing of the mortgage loan”

at least fifteen days before the transfer. 12 C.F.R. § 1024.33(b)(1). Plaintiffs

appear to allege that Ocwen never notified them when Ocwen became the new

servicer of their loan, although they do not explicitly plead as much. See Compl. ¶

178. But Plaintiffs acknowledge that they received a letter from Ocwen on

February 19, 2015 (which they attached to the Complaint) stating that Ocwen was

then servicing the loan. See Compl. ¶ 136; ECF No. 1-3 [Compl. Ex. B].

Defendants move to dismiss the RESPA claim on statute of limitations grounds.

See ECF No. 29-1 at 15–16.

      Where “the running of the statute [of limitations] is apparent on the face of

the complaint,” a court may grant a motion to dismiss. Von Saher v. Norton Simon

Museum of Art at Pasadena, 592 F.3d 954, 969 (9th Cir. 2010). RESPA claims for

failure to notify of a service transfer are subject to a three-year statute of


                                           13
limitations commencing “from the date of the occurrence of the violation.” 12

U.S.C. § 2614. Here, Plaintiffs allege that “[o]n or about November 11th, 2013,

Ocwen acquired the servicing rights to Plaintiffs’ loan from IndyMac Mortgage

Servicers.” Compl. ¶ 134. Thus, the alleged RESPA violation occurred on or

about fifteen days before November 11, 2013, more than three years before

Plaintiffs filed their Complaint. Furthermore, even if the statute of limitations

tolled until Plaintiffs were able to discover the violation,5 their claim remains time-

barred. Even assuming that February 19, 2015 is the date the statute of limitations

began to run, Plaintiffs did not file suit until February 14, 2019, roughly four years

later. It is therefore apparent from the face of the Complaint that the statute of

limitations bars Plaintiffs’ RESPA claim against Ocwen for failing to notify

Plaintiffs of Ocwen’s acquisition of the servicing rights to Plaintiffs’ mortgage.

      The Court therefore DISMISSES WITH PREJUDICE Plaintiffs’ RESPA

claim against Ocwen.




5
 Plaintiffs’ Opposition asserts that “[b]ecause of all the uncertainty as to the
validity and ownership and possession of the Note and Mortgage, the statute
should not toll.” ECF No. 42 at 6. The Court interprets this as an argument that
Ocwen’s failure to notify Plaintiffs prevented them from discovering the violation,
and therefore the statute of limitations should toll. See generally Perry v.
CashCall, Inc., No. C 13-02369 LB, 2014 WL 1028486 at *5 (N.D. Cal. March 17,
2014) (tolling of RESPA claim “may be appropriate if, despite all due diligence, a
plaintiff is unable to obtain vital information bearing on the existence of his
claim”) (citations and internal quotations omitted).
                                          14
           ii.      TILA Claim (Count 8)

      Count 8 of Plaintiffs’ Complaint alleges a TILA violation, citing to 12

C.F.R. § 1026.39. See Compl. ¶ 194. Under the statute and implementing

regulations, a TILA notice violation occurs when: (1) a mortgage is transferred

triggering the duty to notify; and (2) the new owner of the mortgage fails to

provide adequate notice within 30 days. See 12 C.F.R. § 1026.39; 15 U.S.C. §

1641(g). Plaintiffs allege that all Defendants “failed to notify Plaintiffs within the

30-calendar day window” of the transfer, but Plaintiffs fail to specifically allege

any transfer triggering the TILA notice requirements. Compl. ¶ 194.

      Defendants move to dismiss the TILA claim on statute of limitations

grounds. See ECF No. 29-1 at 17. Under 15 U.S.C. § 1640(e), plaintiffs must file

TILA claims within one year “from the date of the occurrence of the violation.”

However, the Court cannot address the statute of limitations issue at this time

because Plaintiffs have not clearly identified the alleged transfers of the mortgage

on which they base their TILA violations. Thus, Plaintiffs have failed to state a




                                          15
TILA violation. The Court therefore DISMISSES Plaintiffs’ TILA claim (Count

8) with LEAVE TO AMEND.6

          iii.      FDCPA Claim

      At the hearing, Plaintiffs maintained that they believe they have pled a cause

of action under the FDCPA. However, the only mention of the FDCPA in

Plaintiffs’ entire Complaint is on page two, where they state that their “action is

brought to redress statutory violations pursuant to” numerous federal statutes,

including the FDCPA. Compl. at 2. Defendants move to dismiss the un-numbered

FDCPA claim pursuant to Rule 8. ECF No. 29-1 at 14; ECF No. 18-1 at 14–16.

Defendants also argue that Plaintiffs have failed to plead any facts showing that the

Defendants are “debt collectors” under the FDCPA. ECF No. 29-1 at 18–19.

      The Court agrees with Defendants that the FDCPA claim is insufficiently

pled. Plaintiffs’ have not offered any factual assertions supporting their FDCPA

claim, and as discussed above, the Complaint does not contain a “short and plain


6
  The Court notes also that in their Opposition, Plaintiffs assert that because they
“have raised their claim in recoupment or set-off,” the statute of limitations does
not apply. ECF No. 42 at 16. But Plaintiffs’ TILA claim is not a recoupment
defense. To establish a recoupment defense, Plaintiffs “must show that (1) the
TILA violation and the debt are products of the same transaction, (2) the debtor
asserts the claim as a defense, and (3) the main action is timely.” Moor v.
Travelers Ins. Co., 784 F.2d 632, 634 (5th Cir.1986) (citing In re Smith, 737 F.2d
1549, 1553 (11th Cir.1984)). Here, however, the asserted TILA violation—a
failure to notify Plaintiffs of a transfer—and the original mortgage debt giving rise
to the foreclosure are not products of the same transaction, and Plaintiffs do not
bring the TILA violation as a defense to a debt collection action.
                                          16
statement of the claim.” Fed. R. Civ. P. 8(a)(2). Thus, the Court is unable to

identify allegations sufficient to proceed on an FDCPA claim.

      The Court therefore DISMISSES any FDCPA claim WITH LEAVE TO

AMEND.

                               IV.   CONCLUSION

      For the Foregoing reasons, the Court GRANTS Defendants’ Motions to

Dismiss. Plaintiffs’ RESPA, Securities Act, and “Negligent Representation”

claims, contained in Counts 5 and 10, are DISMISSED WITH PREJUDICE.

The remainder of Plaintiffs’ Complaint is DISMISSED WITH LEAVE TO

AMEND. If Plaintiffs choose to file an amended complaint, they must file a new

complaint that cures the deficiencies discussed in this Order by August 17, 2019.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, July 17, 2019.




CIVIL NO. 19-00083 JAO-KJM, IGARASHI V. DEUTSCHE BANK ET AL., ORDER GRANTING MOTIONS
TO DISMISS


                                         17
